Title: From Benjamin Franklin to William Franklin, 20 April 1771
From: Franklin, Benjamin
To: Franklin, William

Dear Son,
London, April 20. 1771
It is long since I have heard from you. The last Packet brought me no Letter, and there are two Packets now due. It is supposed that the long easterly Winds have kept them back.
We have had a severe and tedious Winter here. There is not yet the smallest Appearance of Spring. Not a Bud has push’d out, nor a Blade of Grass. The Turnips that us’d to feed the Cattle have been destroy’d by the Frost. The Hay in most Parts of the Country is gone, and the Cattle perishing for Want, the Lambs dying by Thousands, thro’ Cold and scanty Nourishment. Tuesday last I went to dine at our Friend Sir Matthew Featherstone’s thro’ a heavy Storm of Snow. His Windows you know look into the Park. Towards Evening I observ’d the Snow still lying over all the Park, for the Ground was before too cold to thaw it, being itself frozen and Ice in the Canal. You cannot imagine a more winterlike Prospect! Sir M. and Lady F. always enquire kindly of your Welfare: As do Mr. and Mrs. Sargent.
Sir John Pringle has heard from Mr. Bowman of your Kindness to that Gentleman and desires I would present his particular Acknowledgements for the Attention you have paid to his Recommendation.
I send enclos’d my Account against you for Money advanced and paid here since my being in England. There are two Articles, viz. May 2. 1765. Prints £12 10s. 0d.; and July 11. 1769. Books £22 17s. 6d. from which you are to make proper Deductions; as I would not have you charg’d with any Prints you might have given away to our common Friends, but only with what have been sold for your Account. And among the Books were some that I desired you to put into a Booksellers Hands to be sold for my Account. The heaviest Part is the Maintenance and Education of Temple; but that his Friends will not grudge when they see him.
The Ohio Affair seems now near a Conclusion. And if the present Ministry stand a little longer, I think it will be compleated to our Satisfaction. Mr. Wharton has been indefatigable, and I think scarce any one I know besides would have been equal to the Task, so difficult it is to get Business forward here, in which some Party Purpose is not to be served: But he is among them eternally, and leaves no Stone unturn’d. I would, however, advise you not to say any thing of our Prospect of Success, till the Event appears: for many things happen between the Cup and the Lip.
I have attended several Times this Winter upon your Acts of Assembly. The Board are not favourably dispos’d towards your Insolvent Acts, pretending to doubt whether distant Creditors, particularly such as reside in England may not sometimes be injured by them. I have had a good deal of Conversation with Mr. Jackson about them, who remarks that whatever Care the Assembly may, according to my Representation of their Practice, take in examining into the Cases to prevent Injustice, yet upon the Face of the Acts nothing of that Care appears. The Preambles only say that such and such Persons have petitioned and set forth the Hardship of their Imprisonment, but not a Word of the Assembly’s having enquired into the Allegations contained in such Petitions and found them true, not a Word of the general Consent of the principal Creditors, or of any publick Notice given of the Debtor’s Intention to apply for such an Act, all which he thinks should appear in the Preambles, and then those Acts would be subject to less Objection and Difficulty in getting them through the Offices here. I would have you communicate this to the Speaker of the Assembly with my best Respects. I doubt some of those Acts will be repeal’d. Nothing has been done, or is now likely to be done by the Parliament in American Affairs: The House of Commons and the City of London are got into a violent Controversy, that seems at present to engross the publick Attention, and the Session cannot continue much longer.
By this Ship I send the Picture that you left with Meyer. He has never yet finished the Miniatures. The other Pictures I send with it are for my own House, but this you may take to yours.
In the Business I transacted here for Mr. Cha. Read, after paying the Solicitor there remained a Ballance to Mr. Read of £9 19s. 9d. in my Hands, which I requested you to pay him. You never wrote me Word whether [you] had done it or not; so I could not give you Credit for it. If you paid it, so much must be added to the Credit side of your Account. And as it is possible I may have omitted some Articles of Charge against you that you are acquainted with, I rely on your rectifying such Mistakes. This Account takes in nothing previous to [remainder missing]
